EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
EXHIBIT B
